                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                             4:21CR3013

      vs.
                                                                 ORDER
CLIFFORD R. BADBERG, and JASON
BADBERG,

                      Defendants.


      Defendant Jason Badberg has moved to continue the trial, (Filing No. 35),
because the parties are currently engaged in plea discussions. The motion to continue
is unopposed. Based on the showing set forth in the motion, the court finds the motion
should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 35), is granted.

      2)     As to both defendants, the trial of this case is set to commence before the
             Honorable John M. Gerrard, Chief United States District Judge, in
             Courtroom 1, 100 Centennial Mall North, United States Courthouse,
             Lincoln, Nebraska, at 9:00 a.m. on August 30, 2021, or as soon thereafter
             as the case may be called, for a duration of five (5) trial days. Jury
             selection will be held at commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and as to both
             defendants, the additional time arising as a result of the granting of the
             motion, the time between today’s date and August 30, 2021, shall be
             deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare this
             case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will be
             deemed a waiver of any right to later claim the time should not have been
             excluded under the Speedy Trial Act.

      July 9, 2021.                             BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
